Donovan, Presiding Judge,
concurring in part and dissenting in part.
{¶ 72} I agree with the resolution of the first and second assignments of error. However, I disagree with the majority’s disposition of Damron’s third and fourth assignments of error, as well as defendant-appellee’s cross-assignment of error. I would find that the trial court did not abuse its discretion when it found that Attorney Baran violated Prof.Cond.Rule 4.2 since he engaged in ex parte communications with Barnes, CSX’s main field investigator (“MFI”) assigned to the Damron ease, and failed to initially disclose this to opposing counsel.
*198{¶ 73} It is undisputed that Attorney Baran communicated with Barnes on March 23 and 24, 2007. At the time of their communications, Barnes was employed by CSX as the MFI on the Damron case. The record clearly demonstrates that Baran did not have the consent of CSX’s counsel to speak with Barnes, nor were such conversations immediately disclosed. Most important, Baran does not deny that the ex parte communications occurred. According to Baran, however, Barnes only called him to talk about his accident/benefits claim against CSX, and to find out whether Baran could represent him in the matter. Baran testified that once he became aware who he was speaking to, he informed Barnes that he would talk to him, but no mention could be made of any matter pertaining to the Damron case. Baran maintained that throughout the course of their conversations, Barnes never provided him with any information regarding the alleged destruction of evidence by CSX. Moreover, Baran emphasizes that he ultimately decided to forgo representation of Barnes.
{¶ 74} In holding that Baran violated Rule 4.2, the trial court correctly found that Barnes had an adversarial relationship with CSX. On one hand, Barnes was the acting MFI on the Damron case who had extensive knowledge of the case file and legal strategy to be employed by CSX. On the other hand, Barnes wanted to pursue a claim against CSX for benefits to which he believed he was entitled. When Baran and Barnes spoke for the first time on March 23, 2007, they were aware that they were both intimately involved with the Damron case.
{¶ 75} Even if Barnes and Baran limited their discussion to Barnes’s claim • against CSX (which was discounted by the trial court), Baran still should have understood that it would have been a conflict of interest for him, as co-counsel for Damron, to engage in a conversation with, let alone represent, Barnes, the MFI in the Damron case, in a civil action against CSX. Upon receiving the first call from CSX’s agent, Baran should have ended the call as soon as possible and immediately contacted defense counsel and the trial court to inform them that he had been contacted by Barnes. This course of action would have avoided even the hint of impropriety. Instead, Baran engaged Barnes in a discussion that lasted almost an hour, and then spoke to him for an additional 15 minutes the next day. Even more suspect is the fact that Baran kept his communications with Barnes a secret from CSX and the trial court until well after Barnes had been deposed. Baran then was dishonest with opposing counsel twice when specifically asked whether he had any ex parte conversations with Barnes. Other disturbing aspects of this situation are that Baran named Barnes as an expert witness for the plaintiffs, and his assertion that he and Barnes had an attorney-client relationship with respect to Barnes’s benefits claim against CSX.
{¶ 76} It is significant to note that the trial court found that Baran and Barnes had, in fact, discussed the Damron case as is evidenced by the following excerpt from its decision:
*199{¶ 77} “Considering all the evidence, it is reasonable to conclude that Mark Baran communicated about the Damron case, that is, about the credibility of a Damron case witness, with Mr. Baran knowing that Mr. Barnes was represented by Lindhorst and Dreidame in the Damron case and Mr. Baran did not have the consent of Lindhorst and Dreidame to communicate with Mr. Barnes. Mr. Baran was not authorized by law or court order to communicate with Mr. Barnes.”
{¶ 78} This is a clear violation of Prof.Cond.R. 4.2.
{¶ 79} The majority correctly states that Prof.Cond.R. 4.2 allows communications between an attorney from one party and a “represented person” from an adverse party if the communication concerns a “separate matter” outside of the original litigation. The majority concludes that Baran and Barnes could, therefore, discuss Barnes’s employment claim against CSX because it was a “separate matter” from the suit filed by plaintiffs against CSX regarding the accident which occurred on January 5, 2004. Even if Barnes and Baran only discussed the employment claim, Barnes, CSX’s main investigator in the Damron case, was still seeking to bring suit against CSX, who was an adverse party to clients currently represented by Baran. Clearly, this is not a “separate matter” as contemplated by Official Comment 4 to Prof.Cond.R. 4.2. If Baran were attempting to represent Barnes in a suit against a third party who was unrelated in any way to the accident litigation, it would ostensibly be permissible for that representation to occur if all of the proper disclosures were made to the appropriate parties. In the instant case, however, a clear and unequivocal conflict existed that served to bar Baran from representing Barnes in any litigation against CSX. Baran’s behavior in repeatedly concealing his communications with Barnes demonstrates that he understood that he was engaging in inappropriate and prohibited behavior.
{¶ 80} “When determining whether an attorney should be disqualified due to a violation of DR 7-104 [predecessor to Prof.Cond.R. 4.2], three competing interests must be considered: T) the client’s interest in being represented by counsel of its own choice; 2) the opposing party’s interest in a trial free from prejudice due to disclosures of confidential information; and 3) the public’s interest in the scrupulous administration of justice’ * * Kitchen v. Aristech Chem. (S.D.Ohio 1991), 769 F.Supp. 254, 258.
{¶ 81} The majority states that “it would be a perversion of [Prof.Cond.R. 4.2] to permit its use to shelter CSX” from the allegations of evidence spoliation and as a means to “deny Plaintiffs’ right to representation by an attorney of then-choice when the Rule does not apply.” Initially, it should be noted that the trial court’s ruling disqualifying Baran for violating Prof.Cond.R. 4.2 in no way “shelters” CSX from Barnes’s allegations of evidence spoliation. Nothing in the trial court’s ruling prevents plaintiffs from questioning CSX regarding John *200Silvers’s alleged destruction of the photographs of the accident scene. The court’s ruling simply prohibits Attorney Baran from conducting, or otherwise participating in, the questioning with respect to that topic.
{¶ 82} Moreover, it is important to note that the Damron plaintiffs can continue to be represented by John Smalley, the lawyer they originally retained in this case. The trial court found that Smalley was an experienced litigator with a great deal of trial experience in personal-injury cases. Baran’s disqualification from continued representation will not result in any long-term prejudice to Damron’s case. Other than his own assertions, Baran did not produce any evidence that clearly established that he possessed any special, or otherwise noteworthy, experience in regards to railroad litigation.
{¶ 83} The majority also suggests that the record establishes that CSX wanted to disqualify Attorney Baran simply because he was “tenacious.” While there was some evidence that the CSX attorneys knew that Baran possessed a professional reputation for being a zealous advocate on behalf of his clients, the record establishes that the only reason CSX sought to have Baran disqualified was because he was found to have an improper relationship with Barnes.
{¶ 84} With respect to the second prong of the Kitchen test, I agree with the trial court that CSX’s right to a trial free from the prejudice resulting from Baran’s ex parte communications with Barnes clearly weighs in favor of Baran’s disqualification. Baran’s conduct created a conflict that compromised privileged communications between CSX, its employees, and its own counsel. CSX should not be forced to proceed when its own employee developed an attorney-client relationship with plaintiffs’ counsel during the instant litigation.
{¶ 85} Lastly, the trial court’s disqualification order supports the scrupulous administration of justice. Baran failed to comply with the mandate set forth in Prof.Cond.R. 4.2, and his lack of honesty and propriety was a clear basis upon which to disqualify and bar him from any further involvement in this case. The trial judge who observed Baran’s testimony firsthand was in the best position to evaluate Baran’s credibility and conduct.
{¶ 86} After a thorough review of the record, I would hold that it was reasonable to conclude that Baran’s conduct in the instant case was a clear violation of Prof.Cond.R. 4.2; thus, the trial court did not abuse its discretion in disqualifying him on that basis. In concluding its discussion sustaining Damron’s third assignment of error, the majority states that “the best outcome would be that a lesson was learned.” It is unclear, however, what that lesson is. I am of the opinion that the better lesson is that the Rules of Professional Conduct will be vigilantly enforced.
*201{¶ 87} In light of the foregoing, I would affirm the ruling of the trial court and find that Baran violated Prof.Cond.R. 4.2; he should be disqualified on that basis, and the deposition of Barnes conducted by Baran should be stricken for that rule violation.